       Case4:13-md-02420-YGR Document21 Filed03/08/13 Page1 of 4



   SCOTT + SCOTT, ATTORNEYS AT LAW, LLP
 1 CHRISTOPHER M. BURKE (214799)
   WALTER W. NOSS (277580)
 2 JOHN JASNOCH (281605)
   707 Broadway, Suite 1000
 3 San Diego, CA 92101
   Telephone: (619) 233-4565
 4 Facsimile: (619) 233-0508
   Email: cburke@scott-scott.com
 5         wnoss@scott-scott.com
           jjasnoch@scott-scott.com
 6
   Attorneys for Plaintiffs Brian Caleb Batey,
 7 Michael James Doyle, David Shawn, Drake Dailey-
   Chawlibog, Meghan Dowling, Michael Hull,
 8 Matthew J. Miller, Rachel L. Miller, Angela
   Turner, James A. Smith, Benjamin Kramer,
 9 Katherine A. Wirkus, and Beverlee Sclar

10 [Additional counsel on signature page]

11
                              UNITED STATES DISTRICT COURT
12
                           NORTHERN DISTRICT OF CALIFORNIA
13
                                      OAKLAND DIVISION
14
     IN RE: LITHIUM ION BATTERIES               Case No. 4:13-md-02420-YGR
15   ANTITRUST LITIGATION
                                                MDL No. 2420
16
     This Document Relates to:
17                                              NOTICE OF APPEARANCE OF
     ALL ACTIONS                                ATTORNEY CHRISTOPHER M. BURKE
18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF APPEARANCE OF ATTORNEY CHRISTOPHER M. BURKE
                                                                       4:13-MD-02420-YGR
       Case4:13-md-02420-YGR Document21 Filed03/08/13 Page2 of 4



            Christopher M. Burke, an attorney at Scott + Scott, Attorneys at Law, LLP, 707
 1
     Broadway, Suite 1000, San Diego, California 92101, hereby gives notice of appearance on
 2
     behalf of the following plaintiffs who filed actions which were transferred to this Court by the
 3
     MDL panel:
 4                    PLAINTIFFS                                            CASE
 5   Brian Caleb Batey                                 Batey v. LG Chem America, Inc.
                                                       Case No. 4:13-cv-00787-YGR; MDL No. 2420
 6

 7   Michael James Doyle                               Doyle v. LG Chem America, Inc.
                                                       Case No. 4:13-cv-00789-YGR; MDL No. 2420
 8
     David Shawn, Drake Dailey-Chawlibog,              Shawn v. LG Chem America, Inc.
 9   Meghan Dowling, Michael Hull                      Case No. 4:13-cv-00792-YGR; MDL No. 2420

10   Matthew J. Miller, Rachel L. Miller               Miller v. LG Chem, Ltd.
                                                       Case No. 4:13-cv-00779-YGR; MDL No. 2420
11
     Angela Turner, James A. Smith, Benjamin           Turner v. LG Chem, Ltd.
12   Kramer, Katherine A. Wirkus                       Case No. 4:13-cv-00781-YGR; MDL No. 2420

13   Beverlee Sclar                                    Sclar v. LG Chem America, Inc.
                                                       MDL No. 2420
14                                                     Case No. 2:13-cv-00592 (D.N.J.)

15
     DATED: March 8, 2013                         Respectfully submitted,
16
                                                  SCOTT+SCOTT, ATTORNEYS AT LAW, LLP
17
                                                   /s/ Christopher M. Burke
18                                                CHRISTOPHER M. BURKE
                                                  WALTER W. NOSS
19                                                JOHN JASNOCH
                                                  707 Broadway, Suite 1000
20                                                San Diego, CA 92101
                                                  Telephone: (619) 233-4565
21                                                Fax: (619) 233-0508
                                                  Email: wnoss@scott-scott.com
22                                                        cburke@scott-scott.com
                                                          jjasnoch@scott-scott.com
23

24

25

26

27

28
     NOTICE OF APPEARANCE OF ATTORNEY CHRISTOPHER M. BURKE                                              1
                                                                                     4:13-MD-02420-YGR
       Case4:13-md-02420-YGR Document21 Filed03/08/13 Page3 of 4



                                         JOSEPH P. GUGLIELMO
 1                                       SCOTT+SCOTT, ATTORNEYS AT LAW, LLP
                                         The Chrysler Building
 2                                       405 Lexington Ave., 40th Floor
                                         New York, NY 10174
 3                                       Telephone: (212) 223-6444
                                         Fax: (212) 223-6334
 4                                       Email: jguglielmo@scott-scott.com
 5
                                         Attorneys for Plaintiffs Brian Caleb Batey,
 6                                       Michael James Doyle, David Shawn, Drake Dailey-
                                         Chawlibog, Meghan Dowling, Michael Hull,
 7                                       Matthew J. Miller, Rachel L. Miller, Angela
                                         Turner, James A. Smith, Benjamin Kramer,
 8                                       Katherine A. Wirkus, and Beverlee Sclar
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF APPEARANCE OF ATTORNEY CHRISTOPHER M. BURKE                             2
                                                                       4:13-MD-02420-YGR
       Case4:13-md-02420-YGR Document21 Filed03/08/13 Page4 of 4



                                     CERTIFICATE OF SERVICE
 1

 2         I hereby certify that on March 8, 2013, I caused the foregoing to be electronically filed

 3 with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

 4 to the email addresses denoted on the Electronic Mail Notice List, and I hereby certify that I

 5 caused the foregoing document or paper to be mailed via the United States Postal Service to the

 6 non-CM/ECF participants indicated on the Manual Notice List.

 7         I certify under penalty of perjury under the laws of the United States of America that the

 8 foregoing is true and correct. Executed on March 8, 2013.

 9
                                                  SCOTT+SCOTT, ATTORNEYS AT LAW, LLP
10

11                                                 /s/ Christopher M. Burke
                                                  CHRISTOPHER M. BURKE
12                                                WALTER W. NOSS
                                                  JOHN JASNOCH
13                                                707 Broadway, Suite 1000
                                                  San Diego, CA 92101
14                                                Telephone: (619) 233-4565
                                                  Fax: (619) 233-0508
15                                                Email: wnoss@scott-scott.com
                                                             cburke@scott-scott.com
16                                                           jjasnoch@scott-scott.com
17                                                Attorneys for Plaintiffs Brian Caleb Batey,
                                                  Michael James Doyle, David Shawn, Drake
18                                                Dailey-Chawlibog, Meghan Dowling, Michael
                                                  Hull, Matthew J. Miller, Rachel L. Miller, Angela
19                                                Turner, James A. Smith, Benjamin Kramer,
                                                  Katherine A. Wirkus, and Beverlee Sclar
20

21

22

23

24

25

26

27

28
     NOTICE OF APPEARANCE OF ATTORNEY CHRISTOPHER M. BURKE                                              3
                                                                                   4:13-MD-02420-YGR
